                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

MARIA PEELLE,

       Plaintiff,

v.                                                                     No. 19-cv-0171 SMV/GJF

WALMART INC., WAL-MART
STORES EAST, INC., and WAL-MART
STORES EAST, LIMITED PARTNERSHIP,

       Defendants.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court sua sponte, following its review of the Complaint

[Doc. 1], filed by Plaintiff on March 4, 2019. The Court has a duty to determine whether subject

matter jurisdiction exists sua sponte. See Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844

(10th Cir. 1988). The Court, having considered the Complaint, the applicable law, and being

otherwise fully advised in the premises, concludes that the Complaint fails to allege the amount in

controversy and the necessary facts of citizenship in order to sustain diversity jurisdiction.

Therefore, the Court will order Plaintiff to file an amended complaint no later than April 4, 2019,

if the necessary jurisdictional allegations can be made in compliance with the dictates of Rule 11

of the Federal Rules of Civil Procedure.

                                         BACKGROUND

       On March 4, 2019, Plaintiff filed her Complaint. [Doc. 1]. She alleges that the Court has

diversity jurisdiction over the matter. Id. at 2. She asserts that she “is a resident of Curry County,

New Mexico.” Id. at 1. She asserts that Defendant Walmart Inc. is “incorporated in Delaware and
doing business in New Mexico.” Id. Next, she claims that Defendant Wal-Mart Stores East, Inc.,

is a corporation “incorporated in Arkansas and doing business in New Mexico.” Id. at 2. Finally,

she alleges that Defendant Wal-Mart Stores East, Limited Partnership, is “a foreign limited

partnership doing business in New Mexico.”             Id.   Plaintiff does not allege an amount in

controversy. See [Doc. 1].

                                       LEGAL STANDARD

        A plaintiff is required to assert the basis of subject-matter jurisdiction in her complaint.

Fed. R. Civ. P. 8. Additionally, the district court must be satisfied that, indeed, it has subject-matter

jurisdiction. State Farm Mut. Auto. Ins. Co. v. Narvaez, 149 F.3d 1269, 1270–71 (10th Cir. 1998).

Subject-matter jurisdiction cannot be waived and thus may be raised by the parties or sua sponte

at any time. Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149, 152 (1908).

                                            DISCUSSION

        District courts have original jurisdiction of all civil actions where the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different States. 28 U.S.C. § 1332(a) (2018). Jurisdiction under § 1332 requires

diversity of citizenship. The party asserting jurisdiction must plead citizenship distinctly and

affirmatively; allegations of residence are not enough. Siloam Springs Hotel, L.L.C. v. Century

Sur. Co., 781 F.3d 1233, 1238 (10th Cir. 2015). Domicile, the equivalent of State citizenship,

requires more than mere residence; domicile exists only when residence is coupled with an

intention to remain in the state indefinitely. Middleton v. Stephenson, 749 F.3d 1197, 1200 (10th

Cir. 2014).


                                                   2
       Determining the citizenship of a limited liability company is different from determining

the citizenship of a corporation under § 1332. A corporation is deemed to be a citizen of the State

in which it is incorporated and in which it maintains its principal place of business. § 1332(c).

Partnerships, limited partnerships, and limited liability companies, however, are citizens of each

and every State in which any partner or member is a citizen. Carden v. Arkoma Assocs., 494 U.S.

185, 195–96 (1990) (stating the citizenship of business entities is determined by the citizenship of

its members); Siloam Springs Hotel, L.L.C., 781 F.3d at 1234 (remanding for district court to

determine the citizenship of all the members of the plaintiff limited liability company); Penteco

Corp. Ltd. P’ship-1985A v. Union Gas Sys., Inc., 929 F.2d 1519, 1522–23 (10th Cir. 1991)

(remanding for district court to determine citizenship of all of the partners of the plaintiff limited

partnership).

       Here, the facts set forth in the Complaint do not sufficiently establish Plaintiff’s citizenship

because they address only her residence. Further, the allegations fail to establish the citizenship

of Defendants Walmart Inc. and Wal-Mart Stores East, Inc., because Plaintiff fails to allege their

principal place of business. Plaintiff’s allegations fail to establish the citizenship of Defendant

Wal-Mart Stores East, Limited Partnership, because they fail to allege the citizenship of each of

its partners. Finally, Plaintiff fails to establish that diversity jurisdiction exists because she does

not allege the amount in controversy. See McPhail v. Deere & Co., 529 F.3d 947, 952 (10th Cir.

2008) (stating that the party invoking federal jurisdiction has the burden to establish both the

diversity-of-citizenship and amount-in-controversy requirements).

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff shall

amend her Complaint to properly allege diversity of citizenship, if such allegations can be made
                                                  3
in compliance with the dictates of Rule 11 of the Federal Rules of Civil Procedure, no later than

April 4, 2019. Specifically, Plaintiff must allege the following:

           •   Plaintiff’s domicile;

           •   The principal place of business of Defendants Walmart Inc. and Wal-Mart Stores

               East, Inc.;

           •   The citizenship of each and every partner of Defendant Wal-Mart Stores East,

               Limited Partnership; and

           •   The amount in controversy.

       IT IS FURTHER ORDERED that if such an amended complaint is not filed by April 4,

2019, the Court may dismiss this action without prejudice.

       IT IS SO ORDERED.

                                                             ______________________________
                                                             STEPHAN M. VIDMAR
                                                             United States Magistrate Judge




                                                 4
